                                 EXHIBIT B
August 30, 2019 Form CH-130: Civil Harassment Restraining Order After Hearing in
            Santa Clara County Superior Court Case No. 18CH008067
                                                      CIV" Harassment Restraining                                                                                                    ..,-~..C~‘!érk                       stampsdate herewhen             formjis ﬁled.                               .




                                                      Order After Hearing                                                                                   p                        ,                                                                   MT
                                                                                                                                                                                                                  '
                                                                                                                                                                                                                          "    ‘
                                                                                                                                                                                                                                                                             *



         Personin®mustcompleteitems®, @, and©0nly
             Protect_ed                 Person
                                                               '
                                                                                                                                                                        I




                                                                                                                                                                                                                                          E          L E
        .a'.
                       Your FullName: Aaron Jacob Greenspan                                                                                                                                                                               AUG 3          0 2019
                       _Your Lawyer ('fyou have onefor                                                       t_his       case)
                       Name:    self— represented                                                                                     State   Bar No.:
                   .
                       Firm Name: sclf:reprcsented

             b.        Your Address (Ifyou have a lawyer, give your.lawyer’s information.
                                                                                                                                                                                                                                   name and Street address;
                                                                                                                                                                        ‘-




                              doi not                                                                                                                                                                Fi” i" court
                       Inyu           hav_e a lawyer and want to keep your home address
                                                                                                                                                                                                      suPerior c°:urt Ofcalifornia’ county Of
                       private, you may give a dﬁerent mailing address instead You d0 not
                                                                                                                                                                                                         santa                Clara-                             .
                                                                                                                                                                                                                                                                         a       I




                       have   t0 give telephone, fax,                                           0r e——mail)
                                                                                                                                                                                                         191 N.                First Street
                                                                                                                                                                                                                                      '




                       Address. SQO Race Street, Apt. 4.321
                                                                                                                                                                                                         San Jose,                  CA 951 13
                                                                                                                                                                                                 '
                                                                                                                     '




                       'City: San'Jqsg                                  .                                                    StatezCA                Zip:                                .

                                                                                                                                                                                                      Civil Courthouse
                                                  r



                                                                                        '
                                                                                                                                                                                 r               '
                                                                                                                                                                                                     d                                    w'                         '
                                                                                                                                                                                                                                                                             I




                       Telephone:                              .                                                             Fax:                                                                        .




                                                                                                                                                                                     .       '                                                                                          '


                                                                                                                                                                    "
                                                                                                             r
                                                                                                                                                                                                     deljt'ﬁ/Iéin‘caée                     number wheh form                  is ﬁled.
                       E_ Mail Address.                            ‘
                                                                                                     .




                                                                                                                                                                             .       ,,.l_CaS.e.                              Number:
             Restrained Person                                                                                                                                                   ‘



                                                                                                                                                                                                         18CH008067
                                                                                                                                                                                                                                                '




             Full        Name: Dlego MasMarques aka Diego MasHoward aka Ricky
         ‘Descriptionz.

                                    M,
                  Sex:      E             D_ F Heightunknown                                                                  Weight: unknOWn                           Date ofBirth: 1965*‘
                                                                                    ‘

             i                                                              I


                                                                                                                                                                                                                                               i‘-




                  Hair Color: dark b‘roWn                                                          Eye Color: unknown                                       Age: S3                                          Racé: White
                  Home Address             ('fknown):                                           unknown
                  City:             -


                                                                                                                                                                4
                                                                                                                                                                             :State;                         -_                      .Zip:
                                .




                  Relationship t0 Protected Person: none



GD E addition to the person named 1n the following family or household members of that person are protected by
      Additional Protected Persons
             'In
                                                                                                   <1),
             the orders indicated below:

         _
                                           Full        Name                                                                             _S_e_x        Age           Lives with                                vo_u_?                How        are theV related t0                   you?

                                                                                                                                                                                                     E
                                                                                '




             Judith Keene Greenspan
                                                                                            '




                                                                                                                                            F    I
                                                                                                                                                       64           D        Yes                                          N0        mother
                                                                                                                                            M
                                                                                                                         '
                                                                                                         '                    '




             Neil Sanford Greenspan                                                     ~                        .

                                                                                                                                                       65           L] Yés L]                                             No        tafher


             E          Check here ifthere are additionalpersons. List them 0n an attached sheet ofpaper and write ”Attachment                                                                                                                                                          3-
                        Additional Protected Pelsons' ’as a title. You may useform 1 [C 025, A‘. ‘ chment
                                                                                                                                                                                                                                                             >




             Expiration Date

                 This Order, exceptfor any                                              award oflawyer’sfees,                                 expires at

                                                           '




                   Timez‘llz59           PM                                             D        am.             E           p.m.     D     midnight 0n (date): 08/30/2021


             _If       no expiration date             is   written here, this Order expires three years from the date 0f issuance.
                                                                                                                                                                             ’




                                                                                                                         This          is   a Court Order.

Rewsedmuam                m Mandamm
Judicial Council of California.     www.courracagov

-Code of Civil Procedure §§ 527. 6 and 527. 9
                                                                       Civil                    Harassment Restraining Order‘After Hearing
                                                                                                                                                                                                                      '                              ‘
                                                                                                                                                                                                                                                         CH-130, Page                       1   °f6

                                                                                                                                                                                                                                                                                                a
Approved by DOJ                               _
                                                                                                           (CLETS-CHO)            I




                                                                                                                     '(Civil          Harassment Prevention)
                                                                                                                                          Case Number:
                                                                                                                                          18CH00806'7


       Hearing                                                                                                                                                         I
                                                                                                                                                                                       I
                                                                                                                                                                                                                ~




      -a.        There was a hearmg on (date)                        May 2,       2019        'at
                                                                                                    (time)                309m            in       Dept;      11
                                                                                                                                                                           i

                                                                                                                                                                                           Room:
                 (Name ofjudicial ofﬁcer). Hon. Carol Overton                                                                         made thé          orders at thé                        heanng
       b.        These people were               at the hearing:


                 (1)    E      Th? Person in®-                 (3)   D The lawyer for the personm @                                      M.
                                                                                                                                    {ransv

                 (2)    E      The   1363011     in®-          (4)   D The lawyer for the                   person..in....@.‘:(na1~ze),..=:-.=..e.y      ‘
                                                                                                                                                                                              .
                                                                                                                                                                                                       ,.           ,
                                                                                                                                                                                                                        ,-




                 D      Additional persons present are listed                      at the   end of this Order on Attachment                             5,.    ,
                                                                                                                                                                   '




       c.        D      The hearing        is   continued.      The    parties     must return          to court          on    (date):                                                    at (time):


                                                                              Tb the‘Persoh                     in    65
The Court has granted the orders checked below.                                               If    you do not obey these orders, you can be arrested
and charged with a crime. You may be sent to jail                                             for     up to one year, pay_ a fine of up to $1, 000, or both.

       E         Personal Conduct Orders
        a.       You must not do                the following things to the person                  named            in
                                                                                                                          ®
                 l        and   to the other protected persons listed 1n                     ®.
                 (1)      E     Harass intimidate, molest, attack,                    strike, stalk, threaten                   a'ssault (sexually                 or otherwise),                     hit',             abuse;                      -




                                destroy personal- property              0f,   or disturb the peace of the person.                              _




                 (2)       E    Contact the person, either directly or indirectly, 1n any way, including, but not limited to, in person, by
                                telephone, in writing, by public 0r private mail, by interofﬁce mail by e— mall, by text message, by fax,
                                                                                                                                                                                                                                     -



                                or   by other      electronic means.                                                                                                                                                                                       I




                 (3)       D    Take any action to obtain the person’ s address or location                                        If this item (3) ls not checked, the court has

                                found good cause not t0 make this order.
                 (4)       D    Other     (speciﬁl).

                                D     Other personal conduct orders are attached                              at the       end 0f this Order on Attachment 6a(4)


        b.       Peaceful written contact through a lawyer 0r process sewer or othel person for service of legal papers related to
                 a court case        is   allowed and does not violate                   this Order.


        E        Stay-Away Orders:
            a-   You must         stay at least                300            yards      away from (check                  all that apply):


                                                       ®
                                                                                                                                                                                                            '
        '




                 (1)            The person        in       .
                                                                                            (7)         D     The place of child                   care of the children of

                 (2)            Each person        in   @.              _
                                                                                                    .
                                                                                                              t_he   person       m®
                                                                              V




                 (3)      IThe home of the persoh in G).                                    (8)         IThe vehicle of the person in®
                 (4)      E The job or workplace of the person                              (9)         D Other (speciﬁ)
                                in®.
                 (5)      D     The school ofthe person                in   ®.
                  (6)     D     The school of the          Children of the
                                personin@.                                                                                  '




                                                                                                                                                                                                                             ‘




            b.   This stay-away order does not prevent you from going to or frorﬁ                                                Sioux;   home'ﬁfpface of employfnenf.
                                                                                                                                                    "
                                                                              This"‘i§‘566ii‘r‘f Oiaje'r.’

                        2018
                                                                                            -          JZ'                                     mmwmmn‘wuzL
                                                                                                                                                       CH-                         '
                                                                                                                                                                                                                                         u... '.‘

                                                                                                                                                                                                                                     P'age 2 of6
                                                                                                                                                                                                                                                    Nun.       '




Revised Janualy    1,
                                                  Civil    Harassment Restraining Order After Hearing                                                                                                       -_130

                                                                      (-CLETS CHO)
                                                                                                                                                                               '
                                                                                                                                                                                                  '                              ‘




                                                                                                                                                                                                                                                    a
                                                                            (Civil   Harassment Prevention)
                                                                                                                                               Case Number:                    .




                                                                                                                                               18CH008067


O       No.
        a
                  Guns         or Other Firearms and Ammunition
              You cannot own, possess,                     have,        buy or       try to buy, receive or try t0 receive, or in                                          any other way get guns,
              other ﬁrearms,               or—   ammunition.
        b.    If you          have not already done           so,   you must:
              -         Within 24 hours of being served with                         this   Order,      sell t0        or store with a licensed                          gun   dealer, or turn in to a
                        law enforcement agency, any guns or other ﬁrearms                                        1n   your immediate possession 0r control.
                                                                                                                                                                                                            '   '




              -         File a receipt with the court within 48 hours of receiving this                                             Ordér that proVes that your guns or'ﬁrearm's
                        have been turned          1n, sold,   or stOred. (You               may useform CH- 800, Proof of Firearms Turned In,                                                  Sold, or
                        Stored ,for the receipt.)

        0D              The    Court has received information that                       you own or possess                        a ﬁrearm.

        d     D The coun has made the necessary ﬁndings and applies the ﬁrearm relinquishment exemption under Code 0f
                       Civil Procedure section 527. 9(f).        Under Califomia law, the person                                            in C2)         is   not required to relinquish this
                       ﬁrearm     (Speczﬁz       make, model, and serial number oszrearm(s))


                       The_    ﬁrearm must be        in his or-her physical possession only during scheduled                                                      work hdurs and during             travel to
                       and from     his-or her place 0f employment.                         Even
                       subject tQ federal prosecution for possessing 0r controlling a'ﬁrearm.
                                                                                                   if   exempt under California law, the person                                       in
                                                                                                                                                                                           ® may      be



        D      Lawyer's Fees a_nd Costs
              The person           in    _Iﬁust pay to the person in __                         the following                      ambunts         for

              D         lawyer’sfee—s                    D     costs:
                                                                                                         '
                                                                                                                                                                                           '




                                                                                                                                                                                                .




                                                                                 Amount                                                                                                 Amount
                                                                                                                                                                                                      '




                                        It_em                                                                ,                        I'Item
                                                                                                                        ‘



                                                                        _$                                                            ._           ,




                                                                         $

              D         Additional items and amounts are attached                            at the     end of this Order on Attachment                                     9.“




®D D
G                 Possession and Protection of Animals
                        The person
         a.                              in   @is   given the sole pOssession, care, and                                cont_rol      of t_he animauls listed below, whlch are
                        owned, possessed, leased, kept, or held by him or                                her,         o_r       reside 1n   h_is   or      he_r   hou'sehold.

                        (Identiﬁi ariimals by,        e..,g   type bleed, name, color sex.)




         b.    D         The person in®' must              stay at least
                                                                                 '




                                                                                     _       yards      away from, and not                         take;        'sell,   transfer,   encumber, bonccal,
                         molest, attack, strike, threaten, harm, or otherwise dispose of, the animals listed above.


69%                            Orders
                                                                                                                                      '
                                                                                                                            -




               Othe‘r                         (speéiﬁz):
                                                               ‘
                                                                                                                                                       _




                                7~At                 (LouA'f SAQN- Aen‘a/n 1‘42                                                                                          ExAcé‘ﬂ
                                 75:91
                                                                    ‘




                                                    f(xe G70/we//CULL [@QrIOd'                                                                                                                 p     nﬁ




              KAdditional                orders are attached at the end of this Order                                 on Attachment                11



Revised January        2018
                  1,
                                                 Civil   Harassment Restraining Order After Hearing                                                                                     CH-1 30, Page      3 of 6

                                                                    (CLETs-CHO)‘                                                                                                                           —>
                                                                             (Civil      Harassment Prevention)
                                                                                                                                                                                                            ‘




                                                                                                                                                                  Case Number:
                                                                                                                                                              _
                                                                                                                                                                  _18C_H008067



                                                                                        To the               Per’s‘on        in_        O:
                                                                                                                                                                                    wn:
                                                                                  CARPOS ThroUgh CLE “'S
©        Mandatory Entry of Order                                          Into

         This Order must be entered into the California Restraining and Protective Order System
                                                                                                                                             I




                                                                                                                                                                                        ‘   '       '
                                                                                                                                                                                                         (CARPOS)                   through the
                                                                                                                                             (”I'M’r
         California                   Law Enforcement TeleCOmmumcatlons uystem (LLETQ‘                                                                                é; c).                                    .-                      _




         a        D         The        clerk will enter           this-   Order and     its       proof—of— service form intc                            C “BPOU

         b.       I         The        clerk Will transmit this Order and                         its   proof—of— sewice form t0 a law enforcement agency to be entered

                            into       CARPOS.
         0D                 By the          close of business on the date that this Order                 made, the person in CD or his or her lawyer should
                                                                                                                        ls

                            deliver a         copy of the Order and               its   proof—of—sewice form to the- law enfo1cement agency listed below t—o
                            enter into         CARPOS:
                                      Name    of Law Enforcement Agency
                                                                                                                                   -"

                                                                                                                                                     .    Address (Cim                                  :Stat‘e,             Zia)   .
                                                                                                                                                                                                                                            .




                                                                                                                             theiend of;this Order 0n Attachment 12.
                        D             Additional 1an enforcemeﬁt agencies are listed                                   ﬁt




    ®        Service of Order on Restrained Person

                  I         The person             in® personally attended the hearing. Ng—etheypfee’f-Ofscrvrce'm'mdw
             a.
                                                                                                                                                                                                                              Cﬁ/
             b.   D         The person             in    ®   did not attend the hearing


                      (lﬁProof of service of form CH— 110,                  Temporary Restraining Order, was presented to the court. The
                                                                                                                                       T‘:.c pegson                                                                                                           in
                                       judge’ s ordels 1n this form are the same as in form CIIL‘1 1C cxccpi for the expiration d'ta e

                                        <2) must be served with this Order. Service may be by
                                                                                                 mail.


                             D         T he judge’ s orders 1n             this   form are different from the temporary                                               rcs‘trainihg orders 1n                                    form CH3 1              10.
                      (2)
                                       Someone—but                not anyone       in® or @—must personally serve a c opy of this Order on                                                                                          the person

                                       1n®.

         VI No
    m                        ‘Fe_e          to Serve (Notify) Restrained'Person                                               ~




                                                                                                                                                                       I




                                                                                                                                                                                                                              Cy
                                                                                                                                                                                                        I


                                                                                                                                                     "        '
                                                                                                                                                                                '




             ,The shen'ff 0r                       s    a1 Will se'r've this      Order withd                  -
                                                                                                                   1arg_e'   bédéuse:
                                                                                                                                                                                                                                                '




                                                                                              'nce, a credible threat                    o           Q ence, or stalking.
                            The person              in   ®   ls   entitledt       a fee waiver.




    @                                                                                                   _/_O- dd! 4”                         0                    Gr L




                                                                                                                                             W
                                                                                                                                                         ’1
             Number ofpages                        attached t0.this Order,‘if ény:
                  '
                                  '




                                                                                                              p670!                          /_/
                                                                                                                                                                  OTHem                                              o’cagler                           V

    Datezi   August 30, 2019                                                ‘
                                                                                              .
                                                                                                         ,
                                                                     V
I                                                                                                                  _




                                                                                                                   .Jzzdiéi'alfOﬂicé
                                                                                                                                                 '
                                                                                                                                                                  '


                                                                                                                                                                      v             "


                                                                                                                                  Carol Overton                                                 _




                                                                                        This'is a CoUrt Order                                            ‘.           N.
                                                                                                                                                                                                                         '



    R9““"”””a’“_'2°”                                                                                                                                                                                                                C”'-13°:Page4°f6
                                        v
                                               _           Civil         Harassment Restraining Order After Hearing
                              '



                                                                                    (CLETs--CHO)                                                                           ..
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                    r         ">
                                                                                   (Civil          Harassment Prevention)
                                                                                                                            Case Number:
                                                                                                                            18CH008067




You Cannot Have Gu‘ns                           or Firearms                                        _
                                                                                                                                                             .




Unless item 8d                is   checked, you cannot own,       ha've, possess,     buy or     try to buy, receive or try to receive, or othelwise get
guns, other ﬁrearms; or ammunition while this Order                             is in effect.   If you do,       you can go                   to jail        and pay a $1,000 ﬁne. You
must    sell'   t0 or store with a licensed             gun   dealer, or turn in to a ilaw      enforcement agency, any guns or other ﬁrearms                                                                      that

you have 0r control                  as stated in item         above. The court Will require you to prove that you did so.


                                                                                                             ‘    3'.       _       ,v        :   v33.   “um.“               .5   43,»
                                                                                                                                                                                         ‘..y-.'v:'<=--




                                                              lﬁéfrﬁ.étioﬁ5‘f¢r_fLa



Enforcing the Restraining Order
This Order             1s   enforceable     by any law enforcement agency             that has received the Order, is      shoWn a copy of the Order or
has veriﬁed             its   existence on the California Restraining and Protective Order System                      (CARPOS). If the law enforcement
agency has not received proof of service on the restrained person, and the                                  restrained person was not present at the court
hearing, t_he agency must advise the restrained person of the terms of the Order and then must enforce                                                                                   it.   Violations of
this Order are subj ect to eliminal penalties.



Start Date                  and End Date of Orders
This Order starts 0n the date next to the judge’ s signatule on page 4 and ends 0n the expiration date 1n item                                                                                       @on page              1.




Arrest Required                       If   Order   Is   Violated
If   an ofﬁcer has probable cause to believe that the restrained person had notice of the order and has disobeyed                                                                                           it,   the
Ofﬁcer must arrest the restrained person. (Pen. Code, §§ 836(c)(1), 13701(b).)                                     A
                                                                                violation of the order may be a violation
of Penal Code section 166 or 273.6. Agencies are encogfagéd to enter Violation messages into CARPOS.


Notice/Proof of Service
The law enforcement agency must                         ﬁrst determine if the restrained person             had notice                  O_f   the order. Consider                                    the_   rpstrained-
person “served” (given notice)                     if (Pen.   Code,   § 836(c)(2)):


        j   he ofﬁcer sees a C_opy of the Proofof Service or conﬁrms that the Proof 0f oervz'ce is on tlle; 0r
       The     restrained person was at the restraining order hearing or Was informad of th? order by an ofﬁcer.-

An    ofﬁcer can obtain information about the Contents of the order and proof of service in                                                       C ARPOS.                   If proof                 of service on
‘the restrained             person cannot be veriﬁed and the restrained person was not present                              a1      the court hearing, the agency must
advise the restrained person of the terms of the order and then enforceit.


If   the Protected Person Contacts the Restrained Person
Even if the protected pelson invites 0r consents to contact with the restrained person, this Order remains in efl'ect and
must be enforced. The protected person cannot be arrested for inviting or consenting to contact with the restrained person.
The    elders can be Changed only                   by another   court order. (Pen. Code,          §_
                                                                                                        13710_(b). )




Revised January   1,   2018
                                               Civil    Harassment Restraining Order After Hearing                                                                                             CH-130. Pége               5 of6

                                                                   (CLETs CHO)                                          _
                                                                                                                                                                 .



                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                          9
                                                                      (Civil   Harassment PreVention)                           r   .    .               .
                                                                                                                                                                     .   s        a        .
                                                                                                                               Case Number:
                                                                                                                            _18CH008067



Conflicting Orders—Priorities of Enforcement
if   mare than one  restraining order has been issued, the orders? must b‘e e'nforc'ed acwrdmg to
the following priorities: (See Pen Code, § 136.2 Fam Code, §§ 63. 83(1- (2.}, 6 '05/5).-,                        a  .-~---                  ‘
                                                                                                                                                    -   .




    1. EPO If one 0f the orders 1s an Emergency Pr otective Order (form EPO— 001) and ls more restrictive than_ otheI

                lestraining or protective orders,                it   has precedence 1n enforcement over                 all   other orders.
      2.        No- Contact Order.            If there   ls   no EPO, a no--contact order           that   ls   included 1n a lestraining or protective order has
                precedence    ove'r       any other restraining or protective order.
      3.-       Criminal Order: If noné of the orders includes a no contact order, a domestic Violence protective order issugd                                                      in a
       I




            v
                 criminal case takes precedence in enforcement over any conﬂicting civil court order.                                           Any
                                                                                                                                                I
                                                                                                                                                            nonconﬂicting terms of
                 the civil restraining order remain in effect and enforceable.                                                                                     A




      4_.       Family, Juvenile, 0r Civil Order. If more than one family, juvenile,                               o‘r   other civil restraining or protective order
                 has been issued, the one that was issued                      last   must be enforced




            Clerk's Certificate                                          (Clerk willﬁll out this part.)
                     [seal]           -

                                                                        —C|erk's Certificate—
                                                                                                                                        x




                                                 I   certify that this Civil          Harassment Restraining Order After Hearing 1s                           a true   and
                                                 correct      copy of the      original   on ﬁle   1n the court


                                                                                                                                   '




                                          Date:                  ,         _
                                                                                          Clerk,   by       .
                                                                                                                                                                       ,
                                                                                                                                                                           Deputy




‘RevisedJanuém'M                                                                                                                                                  CH-1‘30» Page 6 °f5
                         ,
                                          7
                                                 Civil    Harassment Restraining Order After Hearing
                                                                     (CLETS- CHO)
                                                                         (Civil   Harassment Prevention)
Attachment #3 Additional Protécted Péféons
                                                '



05/02/2019                      -




1   8CH008067

Greenspan    vs.   MasMarques


         r




11min;                          -   Sex-   Age          HouseholdMember   Relationto Protected {Person


Simon Keene Gréenspan               M      32       ,   NO                Brother
                                                                                    '
OTHER ORDERS

With regard to Respondent’s cross—request for a restraining order            after hearing against
Petitioner, the request    is   denied. In this regard, the Court notes that Respondent
conceded during     his   hearing testimony that information Petitioner published concerning
his criminal record   had not been sealed. Thus, such information was          a   matter of public
record.   Respondent did not otherwise persuasively          establish   by clear and convincing
evidence that Petitioner engaged         in   unlawful harassment warranting issuance of a
further restraining order after hearing.


The Court hereby orders sealed that portion of the record of these proceedings
containing Respondent’s personal information included within otherwise public
documents,   specifically:      Respondent’s social security and driver’s license numbers.


IT IS   SO ORDERED.




Dated:     August   30,   2019
                                                                   0 ﬁL
                                                                   WWW                /_
                                                             Judge of the Superior Court




                                 ##QQ/AMGA7L                       //
